Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

	The drawings, filed on 7/13/2020, are accepted.


Allowable Subject Matter
	Claims 1-12 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features/method:
A rotor comprising a cylindrical magnet [51] into which a rotary shaft [2] is inserted; and a balance adjusting portion [52] provided to at least one end portion of the magnet in a rotation axis direction and used for adjusting rotational balance of the rotor, wherein the balance adjusting portion has a first member [521, 521-1] that is in contact with the end portion of the magnet, and a second member [522, 522-1, 522-2] press-fitted onto the rotary shaft with the first member interposed therebetween, as in claim 1; 
the method comprising: a magnet insertion step of inserting a cylindrical magnet onto a rotary shaft; and a balance-adjusting-portion insertion step of inserting a balance adjusting portion adjusting rotational balance of a rotor onto the rotary shaft at least one end portion of the magnet in a rotation axis direction, wherein the balance-adjusting-portion insertion step includes a first step of inserting a first member onto the rotary shaft to a position where the first member comes into contact with the end portion of the magnet; and a second step of inserting a second member onto the rotary shaft to press-fit the second member onto the rotary shaft with the first member interposed therebetween, as in claim 11.

Comparing to the prior-art of the record, the most relevant prior art refs are the following: US 20140363314; US 20140062226; US 4933583; and JP 2007135332. These refs disclose a rotor having balancers disposed on respective axial ends of the rotor.  However, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see the above italic bolded portion of the above allowability reasons) in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834